Third District Court of Appeal
                               State of Florida

                          Opinion filed February 7, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D18-18
                         Lower Tribunal No. 17-17875
                             ________________

                      Lincoln Enterprise, LLC, etc.,
                                    Appellant,

                                        vs.

                           Herbert Z. Bookstein,
                                    Appellee.

     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Pedro P. Echarte, Jr., Judge.

      Shevlin & Atkins, and Andrew S. Atkins, for appellant.

       Berger Singerman LLP, and Mitchell W. Berger and Jeffrey S. Wertman
(Fort Lauderdale), for appellee.


Before LOGUE, SCALES and LINDSEY, JJ.

      SCALES, J.

      Appellant Lincoln Enterprise, LLC, the tenant, seeks appellate review of

a non-final order that lifted a previously entered stay on eviction proceedings
against it. We lack jurisdiction to review the trial court’s non-final order and

dismiss the appeal.

      In July of 2017, Lincoln Enterprise filed a declaratory judgment action

seeking court intervention to resolve the parties’ dispute over the calculation of

annual rent under the parties’ lease agreement.

      Approximately two weeks after Lincoln Enterprise filed its declaratory

judgment action, appellee Herbert Z. Bookstein, the landlord, filed a separate

complaint against Lincoln Enterprise for summary eviction and damages. In this

eviction action, Bookstein alleges that Lincoln Enterprise is in default under the

lease for failure to pay an increased sum of rent. In the eviction action, Lincoln

Enterprise filed an answer and affirmative defenses, in which it raises many of the

same issues that form the basis of its declaratory judgment action. In the eviction

case, Bookstein filed a motion pursuant to section 83.232 of the Florida Statutes to

have the court set an evidentiary hearing to determine the amount of rent Lincoln

Enterprise should pay into the registry of the court while the dispute is pending.

The trial court set a December 8, 2017 hearing date for Bookstein’s section 83.232

motion.

      Based on the parties’ stipulation, the trial court, in October of 2017,

consolidated the two cases under the earlier filed declaratory judgment action’s

case number (2017-017875-CA-09). In its consolidation order, the trial court



                                         2
determined that “the two cases are interrelated and a just, fair and complete

resolution of the issues raised in both cases can be accomplished more efficiently

and expeditiously by consolidating the cases.”

      On November 22, 2017, the trial court stayed the eviction proceedings for

thirty days and cancelled the December 8, 2017 hearing. A week later, on

November 29, 2017, the trial court entered the order on appeal that lifted the

previously entered stay and re-set the December 8th hearing on Bookstein’s

section 83.232 motion.1 Bookstein has moved to dismiss Lincoln Enterprise’s

appeal on both jurisdictional and mootness grounds.

      In Lincoln Enterprise’s response to Bookstein’s motion to dismiss the

appeal, Lincoln Enterprise states, “the subject matter on appeal is the lower court’s

error in not staying the Landlord’s later filed Eviction Action, pending the

disposition of the Tenant’s Declaratory Judgment Action because the two cases

involve the same parties and the same subject matter.”

      Irrespective of how Lincoln Enterprise characterizes “the subject matter on

appeal,” it is axiomatic that this Court’s appellate jurisdiction is limited to review

of those non-final orders specifically scheduled in Florida Rule of Appellate




1For reasons not entirely clear from the record, Bookstein re-set the December 8th
hearing to January 26, 2018. We denied Lincoln Enterprise’s motion to stay this
hearing.

                                          3
Procedure 9.130(a)(3). Consequently, we lack subject matter jurisdiction to review

the trial court’s November 29, 2017 non-final order and dismiss the appeal.2

      Appeal dismissed.




2 In opposition to Bookstein’s dismissal motion, Lincoln Enterprise cites the
certiorari case of REWJB Gas Invs. v. Land O’Sun Realty, Ltd., 645 So. 2d 1055
(Fla. 4th DCA 1994). In REWJB, our sister court, citing concerns over “a risk of
conflicting decisions,” quashed a trial court’s order refusing to stay eviction
proceedings because related declaratory judgment actions were pending “in
various other Florida courts in which the same legal question has been raised by
the same parties on the same facts.” Id. at 1056. The concern in REWJB – that
“another court has already exercised jurisdiction over the parties and issues in the
action sought to be stayed” Id. at 1057 – simply does not exist here. Indeed, by
consolidating the eviction and declaratory judgment actions, the trial court has
eliminated any risk of conflicting decisions, and has ensured that only one court
will adjudicate the parties’ principal dispute.


                                         4